          Case 1:20-cv-00279-JPC Document 43 Filed 07/18/21 Page 1 of 10


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
7 WEST 21 LI LLC,                                                      :
                                                                       :
                                    Petitioner,                        :
                                                                       :   20 Civ. 279 (JPC)
                  -v-                                                  :
                                                                       :       ORDER
CLEMENT MOSSERI,                                                       :
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Petitioner 7 West 21 LI LLC initiated a holdover petition against its tenant, Respondent

Clement Mosseri, in the Civil Court of the City of New York, County of New York, Housing Part,

on February 13, 2019. The Petition seeks Respondent’s removal from Petitioner’s apartment for

Respondent’s failure to abide by the terms of the parties’ rental agreement.         Respondent,

proceeding pro se, removed the proceeding to federal court on January 13, 2020. Before the Court

now is Petitioner’s Motion to Remand, arguing that Respondent’s removal of this action was

untimely.

        Petitioner, however, waived its right to object to Respondent’s removal on this procedural

ground by failing to seek remand within the mandatory deadlines set forth in 28 U.S.C. § 1447(c).

Petitioner’s motion is therefore denied. However, given potential jurisdictional issues identified

by the Court herein, Petitioner is granted leave to move to remand for lack of subject matter

jurisdiction.

                                                 I. Background

        Respondent received a Notice to Cure from Petitioner on or about December 11, 2018,

asserting that Respondent failed to comply with an annual re-certification requirement contained
            Case 1:20-cv-00279-JPC Document 43 Filed 07/18/21 Page 2 of 10


in his lease agreement.1 Dkt. 1 (“Notice of Removal”) ¶ 4; Dkt. 7 (“State Court Record”) at 10-

12 (“Notice to Cure”). The Notice to Cure explained that the apartment Respondent inhabited was

subject to certain state laws, as well as “the rules and regulations of the federal Low-Income

Housing Tax Credit (‘LIHTC’) program pursuant to Section 42 of the [Internal Revenue] Code.”

Notice to Cure at 2-3; see 26 U.S.C. § 42. It further alleged that Respondent “failed to complete

[his] annual recertification in its entirety and submit and/or disclose information regarding [his]

income and family composition at [his] home.” Notice to Cure at 1. The notice advised

Respondent that unless he completed the “annual recertification process,” id. at 2, Petitioner would

“commence a summary holdover proceeding to remove [Respondent] from the subject apartment,”

id. at 1.

        Approximately two months later, on February 13, 2019, Petitioner filed a summary

holdover petition against Respondent. State Court Record at 6-9 (“Petition”). The Petition

incorporates the Notice to Cure and alleges that Respondent “defaulted in fulfilling his obligations

pursuant to the . . . written rental agreement and in the manner specified in the Notice to Cure.”

Id. ¶¶ 6-7. The Petition alleges that “[t]he term for which [Respondent] rented said premises

expired on January 26, 2019” and that Respondent is now “in possession of the premises without

the permission of the Petitioner-landlord, after the expiration of said term.” Id. ¶¶ 9, 12. As with

the Notice to Cure, the Petition contains a paragraph noting that the apartment at issue is subject

to various state laws as well as the LIHTC program under 26 U.S.C. § 42. Id. ¶ 13. Petitioner

seeks judgment consisting of a warrant of eviction, rent arrears, “fair value of use and occupancy,”

and legal fees. Id. at p. 3-4.



        1
         In certain instances, New York law requires that “[p]rior to commencing a proceeding to
recover possession based on a tenant’s wrongful act, an owner must give the tenant written notice
to cure.” ATM One, LLC v. Landaverde, 2 N.Y.3d 472, 475 (2004) (citation omitted).
                                                 2
           Case 1:20-cv-00279-JPC Document 43 Filed 07/18/21 Page 3 of 10


       Respondent filed a Notice of Removal with this Court on January 13, 2020, relying on

federal question jurisdiction under 28 U.S.C. § 1331. Notice of Removal ¶¶ 1, 17.2 Respondent

bases this jurisdiction on the Petition’s citation to the LIHTC program and section 42 of the Internal

Revenue Code. Id. ¶¶ 18-19.

       On March 25, 2020, the Court granted leave for Petitioner to file a motion to remand by

April 10, 2020. Dkt. 8.3 The Court extended that deadline numerous times, see Dkts. 14, 17, 20,

25, 29, before Petitioner filed the instant motion on January 29, 2021, Dkt. 37 (“Motion to

Remand”). The Court set a February 26, 2021 deadline for Respondent’s opposition, Dkt. 35, but

Respondent has not filed one.

                                            II. Discussion

A. Petitioner’s Motion to Remand

     Petitioner argues that this proceeding should be remanded to state court because

Respondent’s Notice of Removal was filed outside the 30-day window for removal provided by

28 U.S.C. § 1446(b)(1). Motion to Remand ¶¶ 55-61. While the Court agrees that Respondent

did not abide by section 1446(b)(1)’s requirement, Petitioner waived its right to object to this defect

by failing to seek remand within 30 days of the filing of the Notice of Removal. See 28 U.S.C.

§ 1447(c).

      Title 28, United States Code, Section 1446 sets out the procedure for removal of civil actions

to federal court, including several deadlines a removing defendant must meet. As relevant to this

motion, “[t]he notice of removal of a civil action or proceeding shall be filed within 30 days after



       2
         The Honorable John G. Koeltl initially presided over this case. The case was reassigned
to the undersigned on September 29, 2020.
       3
          Judge Koeltl’s March 25, 2020 Order did not extend any statutorily mandated deadlines,
and explicitly advised Petitioner to “consider whether a motion to remand based on procedural
defects is timely.” Dkt. 8.
                                                  3
           Case 1:20-cv-00279-JPC Document 43 Filed 07/18/21 Page 4 of 10


the receipt by the defendant . . . of a copy of the initial pleading setting forth the claim for relief

upon which such action or proceeding is based.” 28 U.S.C. § 1446(b)(1). The statute also provides

that “if the case stated by the initial pleading is not removable, a notice of removal may be filed

within 30 days after receipt by the defendant . . . of a copy of an amended pleading, motion, order

or other paper from which it may first be ascertained that the case is one which is or has become

removable.” Id. § 1446(b)(3). However, because “defendants have no independent duty to

investigate whether a case is removable[,] . . . [i]f removability is not apparent from the allegations

of an initial pleading or subsequent document, the 30-day clocks of 28 U.S.C. §§ 1446(b)(1) and

(b)(3) are not triggered.” Cutrone v. Mortg. Elec. Registration Sys., Inc., 749 F.3d 137, 143 (2d

Cir. 2014) (citing Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 206 (2d Cir. 2001)).

      As noted above, Respondent asserts federal question jurisdiction as a basis for removal and

relies on the Petition’s citation to the LIHTC program and the Internal Revenue Code. Notice of

Removal ¶¶ 1, 17-19; see Petition ¶ 13. Respondent’s alleged basis for removal was therefore

apparent on the face of the Petition at the time Respondent was served with that pleading on

February 20, 2019. See Motion to Remand, Exh. B.4 At a minimum, Respondent was aware of

his alleged basis for removal as of June 11, 2019, when he filed a motion to dismiss the Petition

with the state court and cited to federal regulations related to the recertification requirement. See

State Record at 36. Using either of these dates as a starting point for section 1446(b)’s 30-day

clock, Respondent’s filing of the January 13, 2020 Notice of Removal was untimely.

      This determination, however, does not end the Court’s analysis. The Second Circuit has held

that a defendant’s 30-day time limit to remove a case is “merely a formal and modal requirement



       4
          Nothing in the record suggests that Respondent did not receive notice of the Petition or
that the Petition was improperly served. To the contrary, Respondent filed an answer in the state
court action on February 25, 2019. State Court Record at 24-26.
                                                  4
         Case 1:20-cv-00279-JPC Document 43 Filed 07/18/21 Page 5 of 10


and is not jurisdictional.” Agyin v. Razmzan, 986 F.3d 168, 182 (2d Cir. 2021) (quoting Somlyo v.

J. Lu-Rob Enters., 932 F.2d 1043, 1046 (2d Cir. 1991)). “Therefore, if an opposing party does not

object to an untimely notice of removal by timely filing a motion to remand, the objection is

waived.” Id.

      “A motion to remand the case on the basis of any defect other than lack of subject matter

jurisdiction must be made within 30 days after the filing of the notice of removal under section

1446(a).” 28 U.S.C. § 1447(c). While the Second Circuit has clarified that this deadline is not

jurisdictional, it also has made clear that this time limit is “plainly mandatory.” Phoenix Glob.

Ventures, LLC v. Phoenix Hotel Assocs., Ltd., 422 F.3d 72, 75 (2d Cir. 2005). In Phoenix Global

Ventures, the Second Circuit recognized a district court’s authority to consider a motion to remand

that was a day late because it was initially rejected by the court’s electronic case filing (“ECF”)

system. Id. at 75-76. The court emphasized, however, that it was not “carving out an exception

to the mandatory deadline of Section 1447” but was “simply recogniz[ing] the district court’s

authority to excuse [the plaintiff’s] failure to comply with the ECF system requirements.” Id. at

76.

      Courts in this District have construed Phoenix Global Ventures as permitting a court to

excuse an untimely motion to remand in very limited circumstances, such as when a short delay is

caused by technological difficulties or results from a plaintiff’s failure to follow a judge’s

individual rules. See Scantek Med., Inc. v. Sabella, No. 08 Civ. 453 (CM), 2008 WL 2518619, at

*3 (S.D.N.Y. June 24, 2008) (“[T]he overall tenor of Phoenix is that exceptions are permitted to

the 30-day deadline only in exceptional circumstances, such as failure to file due to a mechanical

quirk of the electronic case filing system.”); Bisesto v. Uher, No. 19 Civ. 1678 (KMK), 2019 WL

2537452, at *5 (S.D.N.Y. June 20, 2019) (excusing a one-day delay in filing a motion to remand

which resulted from technical difficulties with the electronic case filing system); Fed Ins. Co v.

                                                5
            Case 1:20-cv-00279-JPC Document 43 Filed 07/18/21 Page 6 of 10


Tyco Int’l Ltd., 422 F. Supp. 2d 357, 370 (S.D.N.Y. 2006) (deeming a motion to remand timely

when the initial motion was made within the 30-day window but was denied without prejudice for

failing to comply with the court’s pre-motion conference requirement); cf. Almonte v. Target

Corp., 462 F. Supp. 3d 360, 364 (S.D.N.Y. 2020) (finding that a one-day delay precluded

consideration of the plaintiff’s motion to remand when the plaintiff failed “to offer[] any excuse

for her failure to act timely, whether as a result of procedural or technical difficulties or for any

reason”).

     The Notice of Removal was filed on January 13, 2020, making the Motion to Remand more

than eleven months late when it was filed on January 29, 2021. As justification for the delay,

Petitioner argues only that “based upon all the facts and circumstances set forth in [the Motion to

Remand], in sum, [Respondent’s] wilful [sic] or inadvertent failure to take proper steps to apprise

[Petitioner] or the Civil Court of the filing of the Removal Notice in January 2020, this Court

should deem this remand motion timely and remand the case back to the Civil Court.” Motion to

Remand ¶ 64. The Court assumes that Petitioner is referring primarily to two items attached to the

Motion to Remand. First, Petitioner has attached the state court’s “Case Summary” sheet, which

reflects that a notice of removal was filed with the state court on November 9, 2020. Id., Exh. H.

Second, Petitioner has attached emails dated November 24, 2020 between his counsel and the

judge on the Housing Court, in which, among other things, the judge commented that “there is no

indication in the [state] file that [the case] was removed to Federal Court.” Id., Exh. I.

     This justification falls well short of an “exceptional circumstance” that would excuse the

failure to comply with section 1447(c). The timing of a removing party’s filing of a notice of

removal with the state court is irrelevant to section 1447(c)’s 30-day deadline. Section 1447(c)

requires that the motion to remand “be made within 30 days after the filing of the notice of removal

under section 1446(a).” Section 1446(a), in turn, requires that “[a] defendant . . . desiring to

                                                  6
            Case 1:20-cv-00279-JPC Document 43 Filed 07/18/21 Page 7 of 10


remove any civil action from a State court shall file in the district court . . . a notice of removal.”

28 U.S.C. § 1446(a) (emphasis added); see Almonte, 462 F. Supp. 3d at 363 (“Section 1447(c) ties

the deadline to file a motion to challenge remand to the date of filing a notice with the district court

pursuant to Section 1446(a), not the filing with the state court pursuant to Section 1446(d).”).5

Thus, what triggers section 1447(c)’s 30-day clock is the filing of a notice of removal in federal

court, which again in this case occurred on January 13, 2020. Nor can Petitioner argue that it did

not have notice of Respondent’s removal of the Petition to federal court. Petitioner acknowledges

that its counsel was advised by the Court of this case’s removal on March 16, 2020, Motion to

Remand ¶ 40, and that its counsel appeared for a telephone conference before Judge Koeltl on

March 17, 2020, id. ¶ 46. See also Dkt. 9 (Petitioner’s counsel’s notice of appearance, filed on

April 22, 2020). Petitioner was therefore fully aware of the filing of the Notice of Removal in this

Court as of at least mid-March 2020, yet waited more than half a year to file the instant motion to

remand.

      By failing to meet section 1447(c)’s deadline, Petitioner has waived any challenge to

procedural defects in removal. The Court therefore denies Petitioner’s Motion to Remand as

untimely.

B. Subject Matter Jurisdiction

      The absence of subject matter jurisdiction, on the other hand, “is not waivable and may be

raised at any time by a party or by the court sua sponte.” Valentin v. Dollar Tree Stores, Inc., No.

21 Civ. 3647 (MKV), 2021 WL 2852039, at *1 (S.D.N.Y. July 8, 2021) (citing Lyndonville Sav.

Bank & Tr. Co. v. Lussier, 211 F.3d 697, 700 (2d Cir. 2000)). “Only state-court actions that

originally could have been filed in federal court may be removed to federal court by the defendant.”


        5
         A separate provision, section 1446(d), governs the filing of a notice of removal with the
state court. See 28 U.S.C. § 1446(d).
                                                   7
         Case 1:20-cv-00279-JPC Document 43 Filed 07/18/21 Page 8 of 10


Sullivan v. Am. Airlines, Inc., 424 F.3d 267, 276 (2d Cir. 2005) (emphasis removed) (quoting

Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)). Remand is mandatory “[i]f at any time

before final judgment it appears that the district court lacks subject matter jurisdiction.” 28 U.S.C.

§ 1447(c); see also Valentin, 2021 WL 2852039, at *1 (describing the court’s authority to “sua

sponte remand a removed action at any time for lack of subject matter jurisdiction.” (citing

Mitskovski v. Buffalo & Fort Erie Pub. Bridge Auth., 435 F.3d 127, 133 (2d Cir. 2006)).

     As noted above, Respondent invoked federal question jurisdiction under section 1331 when

he removed this case to federal court. Notice of Removal ¶ 1. “A cause of action raises an issue

of federal law only when ‘a right or immunity created by the Constitution or laws of the United

States . . . [is an] essential [element] of the . . . cause of action.’” New York v. Shinnecock Indian

Nation, 686 F.3d 133, 138 (2d Cir. 2012) (alterations in original) (quoting Gully v. First Nat’l

Bank, 299 U.S. 109, 112 (1936)). The Supreme Court has also held that “in certain cases federal-

question jurisdiction will lie over state-law claims that implicate significant federal issues,” Grable

& Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005), but only if the claim

“necessarily raise[s] a stated federal issue, actually disputed and substantial, which a federal forum

may entertain without disturbing any congressionally approved balance of federal and state judicial

responsibilities,” Shinnecock Indian Nation, 686 F.3d at 139 (quoting Grable & Sons Metal Prods.,

Inc., 545 U.S. at 314).

       Courts in this Circuit have consistently held that subject matter jurisdiction is lacking over

claims related to landlord-tenant matters, even when those claims purport to reference or rely on

federal law. See 29 Flatbush Ave. Assocs., LLC v. Cain, No. 17 Civ. 6173 (MKB), 2017 WL

5696485, at *2 (E.D.N.Y. Nov. 27, 2017) (“The law is well settled that the landlord-tenant

relationship is fundamentally a matter of state law, and federal courts lack subject-matter

jurisdiction over state residential landlord-tenant matters.”); Southerland v. N.Y.C. Hous. Auth.,

                                                  8
         Case 1:20-cv-00279-JPC Document 43 Filed 07/18/21 Page 9 of 10


No. 10 Civ. 5243 (SLT), 2011 WL 73387, at *2 (E.D.N.Y. Jan. 7, 2011) (dismissing the plaintiff’s

claims, including those proceeding under 42 U.S.C. § 1983, because “[t]he sum and substance of

plaintiff’s claims [were] related to his landlord-tenant matters”); United Mut. Houses, L.P. v.

Andujar, 230 F. Supp. 2d 349, 354 (S.D.N.Y. 2004) (“Time and again, district courts have

disclaimed jurisdiction over landlord-tenant disputes and returned them to Housing Court.”);

Galland v. Margules, No. 05 Civ. 5639 (DC), 2005 WL 1981568, at *1-2 (S.D.N.Y. Aug. 17,

2005) (despite the plaintiff “refer[ing] to violations of his constitutional rights within his

complaint,” finding that “the instant action appear[ed] to arise out of a residential landlord-tenant

action” and therefore the “[p]laintiff’s case must be dismissed as federal courts do not have federal

question subject-matter jurisdiction over state residential landlord-tenant matters”), aff’d, 191 F.

App’x 23 (2d Cir. 2006).

       Particularly instructive is United Mutual Houses, where the respondent, like here,

attempted to remove a summary holdover petition from New York County Housing Court. 230 F.

Supp. 2d at 350-51. The respondent in United Mutual Houses removed the action after the

petitioner filed a bill of particulars and cited to the same federal law that Respondent in this action

relies on for jurisdiction, “Section 42 of the United States Internal Revenue Code, and the Low

Income Housing Tax Credit Program.” Id. at 352. The respondent in United Mutual Houses

specifically relied on the “questions of federal law” raised in the bill of particulars. Id. The court

reviewed New York law governing these type of proceedings, and found that the bill of particular’s

citation to the LIHTC program was insufficient to confer jurisdiction because state law “holds the

key” to summary holdover proceedings and that “the real issue in th[e] case . . . is whether [the

petitioner] can meet the [state] statutory requirements for maintaining a summary holdover

proceeding . . . against [the respondent].” Id. at 354. The court also noted that “[t]he Federal Rules

of Civil Procedure provide no authorization for summary adjudication of landlord-tenant

                                                  9
        Case 1:20-cv-00279-JPC Document 43 Filed 07/18/21 Page 10 of 10


disputes,” and remanded the case back to state court after concluding that subject matter

jurisdiction was lacking. Id.

       In light of these authorities, the Court harbors serious concern as to whether it has subject

matter jurisdiction to adjudicate this dispute. Accordingly, Petitioner may file a motion to remand

based on lack of subject matter jurisdiction. Should Petitioner choose to do so, Petitioner shall file

its motion by no later than August 16, 2021. Respondent’s opposition shall be due September 13,

2021, and Petitioner’s reply, if any, shall be due September 27, 2021.

                                          III. Conclusion

       Petitioner’s Motion to Remand based on Respondent’s untimely removal is therefore

denied. Petitioner may file a motion to remand based on lack of subject matter jurisdiction by

August 16, 2021.

       The Clerk of Court is respectfully directed to close the motion pending on Docket Number

37 and mail a copy of this Order to the pro se Respondent.

       SO ORDERED.

Dated: July 18, 2021                                __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                 10
